Name: 88/141/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the United Kingdom pursuant to Regulation (EEC) No 4028/86 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  management
 Date Published: 1988-03-12

 Avis juridique important|31988D014188/141/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the United Kingdom pursuant to Regulation (EEC) No 4028/86 (Only the English text is authentic) Official Journal L 067 , 12/03/1988 P. 0022 - 0024*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the United Kingdom pursuant to Regulation (EEC) No 4028/86 (Only the English text is authentic) (88/141/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas, on 30 April 1987, the Government of the United Kingdom forwarded to the Commission a multi-annual guidance programme for the fishing fleet, hereinafter referred to as 'the programme'; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfills the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas a Community system for the conservation and management of fishery resources was introduced by Council Regulation (EEC) No 170/83 (2); Whereas Regulation (EEC) No 4028/86 is aimed at facilitating the structural development of the fisheries sector within the framework of the guidelines of the common fisheries policy; whereas such structural development may be encouraged by appropriate measures supported with Community financial aid; Whereas such measures should help to create a fishing fleet that is adapted to likely medium-term catch opportunities in both Community and non-Community waters; whereas these measures should, in particular, be based on an attempt to ensure balanced exploitation of internal resources in Community waters; Whereas the measures implemented under the Community rules adopted for the decade from 1987 to 1997 are a continuation of the efforts made since 1983 to improve the structural situation up to 31 December 1986 through common measures to restructure, modernize and develop the fisheries sector; whereas, therefore, the objectives of the previous programme approved by Commission Decision 85/291/EEC (3) constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the objectives of the guidance programme for 1986 have not been fully achieved; whereas the current or likely situation as regards availabilities in conjunction with the activities of the fleet concerned do not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1987 to 1991; Whereas these forecasts could be reviewed were there to be any significant change in availabilities, backed up by scientific evidence, and in the light of the development of international fishery relations between the Community and coastal third States; Whereas, in addition, the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fishing capacities and availabilities; Whereas the desired structural adjustments should be implemented on a gradual and continuing basis to reduce the economic and social impact they may have to a minimum; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for the fishing fleet (1987 to 1991), as forwarded by the Government of the United Kingdom on 30 April 1987 and as later supplemented by that Government, is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 Each year, at the latest by 15 February and the 31 July, the United Kingdom shall forward to the Commission, in respect of each category of vessels defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 31 December or 30 June. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. The Commission shall, on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or, where this information is repeatedly not supplied, notify the Member State, at the end of two consecutive six-month periods, that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the United Kingdom Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 24, 27. 1. 1983, p. 1. (3) OJ No L 157, 15. 6. 1985, p. 43. ANNEX Multiannual guidance programme for the United Kingdom fleet (1987 to 1991) I. GENERAL REMARKS The programme concerns the whole of the British fleet and covers the whole of the United Kingdom. II. OBJECTIVES 1. The objectives of the programme should be: (a) a reduction of the active fleet of mare than 80 feet (+ 24,4 m) to 36 863 GRT and 127 352 kW; (b) the maintenance of the active fleet of less than 80 feet (+ 24,4 m) at the level of 104 757 GRT and 620 893 kW; (c) modernization and partial renewal of the fleet. 2. The evolution of the fleet during the period covered by the programme should be made within the following limits: (Tonnage (GRT)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // Equal to or more than 80 feet (+ 24,4 m) // 38 003 // 45 220 // 36 863 // Less than 80 feet (+ 24,4 m) // 107 997 // 103 183 // 104 757 // // // // // Total // 146 000 // 148 403 // 141 620 // // // // (Engine power (kW)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // Equal to or more than 80 feet (+ 24,4 m) // 129 951 // 154 630 // 127 352 // Less than 80 feet (+ 24,4 m) // 633 564 // 605 323 // 620 893 // // // // // Total // 763 515 // 759 953 // 748 245 // // // // III. PLANNED MEASURES In order to attain the above objectives, the following actions should be implemented: - encouragement of permanent laying-up of certain fishing vessels, - control of fishing activity in order to avoid overcapacity. IV. COMMENTS 1. The objectives for the fleet given in the above table can be revised only on the basis of scientific evaluations leading to the establishment of the existence of resources which are not fully exploited at present. 2. The objectives of the programme should be realized up to the 10 % level at least by the end of 1988, to the 30 % level at least by the end of 1989 and to the 80 % level at least by the end of 1990. 3. The Commission recalls that structural financial interventions by national, regional or local authorities in favour of the sector concerned should henceforth be inserted with in the framework of the present programme.